DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/6/2021 does not place the application in condition for allowance.
The previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,838,951 to Riermeier (of record), and further in view of US PGPub 2008/0257402 to Kamp.
Regarding claim 1, Riermeier teaches a photovoltaic (PV) module comprising
a solar panel 4 (Figs. 1, 2, 6, C1/L13-26)
a plurality of frame members 3, each frame member including a hollow section 15 (a skilled artisan would understand that a portion 13 is received within a hollow section of frame member 3 at a location overlapping element 8 of Fig. 3; Figs. 1, 6, C2/L5-20, C2/L62-C3/L6)
a plurality of corner keys 2, each corner key mechanically connecting plural frame members 3 of the plurality of frame members to one another to form a frame around the solar panel 4, wherein each corner key mechanically connects to a frame member at the hollow section 15 of the frame member (Figs. 2, 3, 5, 6, C2/L35-61)
each corner key 2 includes a through-hole 5 that extends through the corner key from a planar front surface of the PV module to a planar back surface of the PV module via respective upper (leftmost surface of 16 of Fig. 3) and lower (rightmost surface of 16 of Fig. 3) surfaces of the corner key along an axis that is generally perpendicular to the planar front surface of the PV module (C1/L62-C2/L4, C3/L7-17).
Riermeier teaches that the through-hole 5 of each corner key receives a connector that mechanically connects the PV module to a supporting surface (C1/L45-C2/L4). Riermeier does not specifically teach that each corner key includes an electrical connector positioned within the through-hole, the electrical connector connecting the PV module via wiring of the PV module in the through-hole to an external electrical system. Kamp teaches a photovoltaic module that includes electrical connectors (41 of Figs. 8, 13) that connect to wiring of the PV module (42) within a hole (40 of Fig. 8, 23 of Fig. 13) at a corner of the module (also see Figs. 1, 9, 14) so that the module may be electrically connected to other modules and an external electrical system (¶0073, 0077, 0084, 0087-0089, 0091-0093). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to position an electrical connector within the through-hole of the corner key of modified-Riermeier in order to electrically connect the PV module via wiring of the PV module in the through-hole to an external electrical system. 
Regarding claims 11-13, Riermeier teaches an array of photovoltaic (PV) modules, the array comprising a plurality of PV modules (“densely packed mounting arrangement for solar modules”, C1/L40-49), each module comprising
a solar panel 4 (Figs. 1, 2, 6, C1/L13-26)
a plurality of frame members 3, each frame member including a hollow section 15 (a skilled artisan would understand that a portion 13 is received within a hollow section of frame member 3 at a location overlapping element 8 of Fig. 3; Figs. 1, 6, C2/L5-20, C2/L62-C3/L6)
a plurality of corner keys 2, each corner key mechanically connecting plural frame members 3 of the plurality of frame members to one another to form a frame around the solar panel 4, wherein each corner key mechanically connects to a frame member at the hollow section 15 of the frame member (Figs. 2, 3, 5, 6, C2/L35-61)
each corner key 2 includes a through-hole 5 that extends through the corner key from a planar front surface of the corresponding PV module to a planar back surface of the PV module via respective upper (leftmost surface of 16 of Fig. 3) and lower (rightmost surface of 16 of Fig. 3) surfaces of the corner key along an axis that is generally perpendicular to the planar front surface of the PV module (C1/L62-C2/L4, C3/L7-17).
Riermeier teaches that the through-hole 5 of each corner key receives a connector that mechanically connects the PV module to a supporting surface (C1/L45-C2/L4). Riermeier does not specifically teach that each corner key includes an electrical connector positioned within the through-hole, the electrical connector connecting the PV module via wiring of the PV module in the through-hole to an external electrical system. Kamp teaches a photovoltaic module that includes electrical connectors (41 of Figs. 8, 13) that connect to wiring of the PV module (42) within a hole (40 of Fig. 8, 23 of Fig. 13) at a corner of the module (also see Figs. 1, 9, 14) so that the module may be electrically connected to other modules and an external electrical system (¶0073, 0077, 0084, 0087-0089, 0091-0093). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to position an electrical connector within the through-hole of the corner key of modified-Riermeier in order to electrically connect the PV module via wiring of the PV module in the through-hole to an external electrical system. 
Per claim 12, modified-Riermeier teaches the limitations of claim 11. Riermeier does not teach that a corner key of the plurality of corner keys of each PV module is configured to mechanically connect to at least one frame member of another PV module in the array of PV modules. Kamp teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to mechanically connect a corner a PV module (such as seen for exemplary modules 10 in Fig. 1) with a distinct corner of another PV module (element 60 mechanically connects the corners of the two analogous PV modules) to ensure a suitable electrical connection (¶0057, 0058, 0063, 0064). A skilled artisan would understand that a corner key of a PV module formed according to modified-Riermeier is mechanically connected to the frame members of that module, and that therefore mechanically connecting corner keys of distinct PV modules necessarily mechanically connects the corner key of one of those distinct modules to the frame members of the other of those distinct modules. Therefore, for each PV module of modified-Riermeier, a corner key of the plurality of corner keys is configured to mechanically connect to at least one frame member of another PV module in the array of PV modules.
Per claim 13, modified-Riermeier teaches the limitations of claim 11. Riermeier teaches that each PV module is arrayed in an arrayed configuration of the array of PV modules (C1/L45-48). Riermeier does not teach that a first corner key is secured to a second corner key of an adjacent PV module. Kamp teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to mechanically connect and secure a corner of a PV module (such as seen for exemplary modules 10 in Fig. 1) to a distinct corner of another PV module (element 60 mechanically connects the corners of the two analogous PV modules) to ensure a suitable electrical connection (¶0057, 0058, 0063, 0064). A skilled artisan would understand that a first corner key of a PV module formed according to modified-Riermeier is mechanically connected to the frame members of that module, and that therefore mechanically connecting corner keys of distinct PV modules necessarily mechanically connects the first corner key of one of those distinct modules to the frame members of the other of those distinct adjacent modules. Therefore, for each PV module of modified-Riermeier, a first corner key is secured to a second corner key of an adjacent PV module to mechanically connect the PV module to the adjacent PV module.
Regarding claims 16 and 17, Riermeier teaches a corner key 2 for a photovoltaic (PV) module that includes a solar panel 4 and a plurality of frame members 3 (Figs. 1-6, C1/L13-26, C2/L5-20, C2/L35-C4/L6), the corner key comprising
a first connecting member 13 for mechanically connecting to a first frame member of the plurality of frame members 3 via a first hollow section of the first frame member (a skilled artisan would understand that a portion 13 is received within a hollow section of frame member 3 at a location overlapping element 8 of Fig. 3)
a second connecting member 13 for mechanically connecting to a second frame member of the plurality of frame members 3 via a second hollow section 15 of the second frame member
a through-hole 5 that extends through the corner key 2 from a planar front surface of the PV module to a planar back surface of the PV module via respective upper (leftmost surface of 16 of Fig. 3) and lower (rightmost surface of 16 of Fig. 3) surfaces of the corner key along an axis that is generally perpendicular to the planar front surface of the PV module (C1/L62-C2/L4, C3/L7-17).
Riermeier teaches that the through-hole 5 of the corner key receives a connector that mechanically connects the PV module to a supporting surface (C1/L45-C2/L4). Riermeier does not specifically teach that each corner key includes an electrical connector positioned within the through-hole, the electrical connector connecting the PV module via wiring of the PV module in the through-hole to an external electrical system. Kamp teaches a photovoltaic module that includes electrical connectors (41 of Figs. 8, 13) that connect to wiring of the PV module (42) within a hole (40 of Fig. 8, 23 of Fig. 13) at a corner of the module (also see Figs. 1, 9, 14) so that the module may be electrically connected to other modules and an external electrical system (¶0073, 0077, 0084, 0087-0089, 0091-0093). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to position an electrical connector within the through-hole of the corner key of modified-Riermeier in order to electrically connect the PV module via wiring of the PV module in the through-hole to an external electrical system. 
Per claim 17, modified-Riermeier teaches the limitations of claim 16. Riermeier does not teach that the first connecting member is configured to mechanically connect to at least one frame member of another PV module in an array of PV modules. Kamp teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to mechanically connect a corner a PV module (such as seen for exemplary modules 10 in Fig. 1) with a distinct corner of another PV module (element 60 mechanically connects the corners of the two analogous PV modules) to ensure a suitable electrical connection (¶0057, 0058, 0063, 0064). A skilled artisan would understand that a corner key of a PV module formed according to modified-Riermeier is mechanically connected to the frame members of that module, and that therefore mechanically connecting corner keys of distinct PV modules necessarily mechanically connects the corner key of one of those distinct modules to the frame members of the other of those distinct modules. Therefore, a first connecting member of the corner key of modified-Riermeier is configured to mechanically connect to at least one frame member of another PV module in an array of PV modules.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riermeier and Kamp as applied to claim 1 above, and further in view of US PGPub 2015/0204583 to Stephan (of record).
Regarding claim 2, modified-Riermeier teaches the limitations of claim 1. Each corner key 2 comprises a plurality of frame attachment portions 13 (Fig. 5), and each frame attachment portion is configured to insert into a hollow section 15 of one of the frame members 3. Riermeier does not specifically teach a press fit connection. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to insert each frame attachment portion into a hollow section of one of the frame members by a press fit connection, as Stephan teaches that such a connection is conventional for producing a fit between similar elements (Figs. 1, ¶0044).
Regarding claim 3, modified-Riermeier teaches the limitations of claim 1. Each corner key 2 mechanically connects to a frame member 3 with a screw 8 (Fig. 3). Riermeier does not specifically teach an adhesive connection. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to mechanically connect a frame member and a corner key with an adhesive, as Stephan teaches that such a connection is conventional for producing a fit between similar elements (Figs. 1, ¶0044).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riermeier and Kamp as applied to claim 1 above, and further in view of EP2346089A1 to Park (of record).
Regarding claim 4, modified-Riermeier teaches the limitations of claim 1. Riermeier teaches that the each corner key comprises upper and lower surfaces (see previously cited passages and reasoning above), but does not teach that those surfaces have complementary contours. Park teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the upper surface (seen best in Figs. 1, 2, 5) and lower surface (seen best in Figs. 7) with complementary contours to facilitate alignment of a PV module with another PV module when in a stacked configuration (Abstract, ¶0023, 0024).

Claim 5-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riermeier and Kamp as applied to claim 1 above, and further in view of US PGPub 2002/0078991 to Nagao (of record).
Regarding claims 5-7, modified-Riermeier teaches the limitations of claim 1. Riermeier does not specifically teach that a first corner key of the plurality of corner keys includes an electronic device electrically connected to the wiring via the electrical connector of the first corner key. Kamp teaches an electrical connector within the corner key, but does not teach an electronic device. However, Nagao teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an electronic device within a structural element at the corner of a PV module in order to decrease the complexity of an electrical system (¶0002, 0003, 0093, 0094, 0115-0118). Further it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a first corner key of the plurality of corner keys to include the electronic device as an inverter for converting direct current output from the solar panel into alternating current, or as an energy storing device for storing energy output by the PV module to a first corner key of each PV module so that alternating current may be applied to an external electrical system of a house (¶0003, 0083-0087), or to store DC output from the PV module (¶0089-0091).
Per claims 9 and 10, modified-Riermeier teaches the limitations of claim 1. The limitation that a corner keys is configured to output via the electrical connector energy collected by the solar panel to an external electrical grid is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Kamp clearly teaches that the electricity generated by the PV module including the electrical connector of that invention is capable of being output to an external electrical system that includes devices for converting to alternating current (¶0075). Based on Nagao’s teachings, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to output the energy collected by the solar panel of modified-Riermeier to an external electrical grid or external electrical system to power one or more households (¶0002, 0003, 0083-0087). Based on the cited passages and reasoning above, a skilled artisan would configure a corner key of the plurality of corner keys of modified-Riermeier to output electricity via the electrical connector to the external electrical grid or system in order to achieve the benefits taught by Nagao.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riermeier and Kamp as applied to claim 5 above, and further in view of US PGPub 2012/0227783 to Funk (of record).
Regarding claim 8, modified-Riermeier teaches the limitations of claim 5. Riermeier does not specifically teach that the PV module further comprises a remote disconnect. Funk teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a remote disconnect in the module for rapid shutdown in case of emergency (¶0011, 0024, 0025).	

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riermeier and Kamp as applied to claim 11 above, and further in view of Nagao.
Regarding claim 15, modified-Riermeier teaches the limitations of claim 11. Riermeier does not specifically teach that a first corner key of the plurality of corner keys includes an electronic device electrically connected to the wiring via the electrical connector of the first corner key. Kamp teaches an electrical connector within the corner key, but does not teach an electronic device. However, Nagao teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an electronic device within a structural element at the corner of a PV module in order to decrease the complexity of an electrical system (¶0002, 0003, 0093, 0094, 0115-0118). Therefore a skilled artisan would, for each PV module, form a first corner key of the plurality of corner keys to include an electronic device electrically connected to the wiring via the electrical connector of the first corner key.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riermeier and Kamp as applied to claim 16 above, and further in view of Nagao.
Regarding claims 19 and 20, modified-Riermeier teaches the limitations of claim 16. Riermeier does not specifically teach the  corner key includes an electronic device electrically connected to the wiring via the electrical connector. Kamp teaches an electrical connector within the corner key, but does not teach an electronic device. However, Nagao teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an electronic device within a structural element at the corner of a PV module in order to decrease the complexity of an electrical system (¶0002, 0003, 0093, 0094, 0115-0118). Further it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a corner key to include the electronic device as an inverter for converting direct current output from the solar panel into alternating current so that alternating current may be applied to an external electrical system of a house (¶0003, 0083-0087).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riermeier and Kamp as applied to claim 16 above, and further in view of Park.
Regarding claim 18, modified-Riermeier teaches the limitations of claim 16. Riermeier teaches that the corner key comprises upper and lower surfaces (see previously cited passages and reasoning above), but does not teach that those surfaces have complementary contours. Park teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the upper surface (seen best in Figs. 1, 2, 5) and lower surface (seen best in Figs. 7) with complementary contours to facilitate alignment of a PV module with another PV module when in a stacked configuration (Abstract, ¶0023, 0024).

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. The rejections of the claims above do rely on Riermeier in part, but are substantially new in light of the amended claims. Applicant argues that a skilled artisan would not position an electrical connector within Riermeier’s mounting hole because it would interfere with the element intended to pass through the hole. Riermeier only generally refers to the means that should pass through hole 5 seen in Fig. 2 of that reference; therefore a skilled artisan would look to the art structural elements that use such a hole. The other reference used above to establish a reasoning of prima facie obviousness, specifically the structural configuration shown in Figs. 1, 8, and 13 of Kamp, show that a hole formed in the corner of a photovoltaic module can be used both for holding mechanical connection and electrical connection structural elements. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726